Citation Nr: 0022578	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-07 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in St. Paul, Minnesota



THE ISSUE

Entitlement to an increased evaluation for post-operative 
lumbar disc disease with left sciatica, currently evaluated 
as 60 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to March 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office & 
Insurance Center (RO&IC) in St. Paul, Minnesota.

In a July 2000 written brief presentation, the veteran's 
representative contends that the RO&IC should have considered 
an inferred claim for a total rating based on individual 
unemployability due to service-connected disabilities.  The 
Board notes that the veteran was granted a total rating based 
on individual unemployability in an April 1995 rating 
decision.


REMAND

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

The August 1999 VA orthopedic examiner noted that there was 
virtually no motion in the veteran's lumbar spine because of 
previous fusion.  The examiner did not indicate whether the 
veteran's back was favorably or unfavorably fused.  Further, 
the examiner (as well as private treatment records) noted 
that the veteran was on a pump because of the severity of his 
back discomfort and pain.  Although the examiner noted that 
the veteran's pain radiated down both legs, there was no 
comprehensive neurological evaluation of his back conducted.  
In his substantive appeal, received in March 1999, the 
veteran indicated that he had associated foot and ankle drop.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, under 38 U.S.C.A. § 5107(a) (West 1991), VA's duty 
to assist a veteran in obtaining and developing available 
facts and evidence to support a claim includes obtaining an 
adequate and contemporaneous VA examination which takes into 
account the records of prior medical treatment.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In correspondence received in March 2000, the veteran's 
representative advised that the veteran had had subsequent 
back surgery at the Minneapolis VA Medical Center (VAMC) in 
February of that year and that additional treatment records 
were available.  These treatment records are not of record.  
The Court has held that where "relevant" documents relating 
to an appellant's claim were within the Secretary's control 
(for example, records generated by VA) prior to a Board 
decision on appeal and could reasonably be expected to be 
part of the record before VA, such documents are in 
contemplation of law constructively part of the record.  
Blount v. West, 11 Vet. App. 32, 33 (1998); Simington v. 
Brown, 9 Vet. App. 334, 335 (1996); Bell v. Derwinski, 2 Vet. 
App. 611, 612-13 (1992).

In light of the foregoing circumstances, the case is REMANDED 
to the RO&IC for the following actions:

1.  The RO&IC should obtain all treatment 
records for the veteran from VAMC in 
Minneapolis, Minnesota, dated from August 
1999 to the present.  The RO&IC should 
also contact the veteran and request that 
he identify specific names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  Then with any necessary 
authorization from the veteran, the RO&IC 
should attempt to obtain copies of all 
treatment records identified by the 
veteran which have not been previously 
secured. 

2.  After associating with the file all 
records obtained pursuant to the above 
directive, the RO&IC should arrange for 
the veteran to undergo VA orthopedic and 
neurologic examinations, by board 
certified specialists, if available, to 
determine the current extent of his 
service-connected post operative lumbar 
disc disease with left sciatica.  The 
orthopedist should be requested to 
identify any objective evidence of pain, 
painful motion, or functional loss due to 
pain as a result of the veteran's low 
back disability.  The extent of any 
weakened movement, excess fatigability or 
incoordination associated with these 
disabilities should be specifically 
assessed.  The examiner should also 
express opinions as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  Should there be no 
range of motion due to lumbar fusion, the 
orthopedist is requested to comment on 
whether or not the veteran's fused spine 
is analogous to favorable or unfavorable 
ankylosis.  The physicians should also 
identify whether or not lower extremity 
neuropathy is present, and if so, note if 
it is a result of his low back sciatica, 
or any other disability found to be 
present.  All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The veteran's claims files must be made 
available to the examiners prior to the 
examinations, and the examiners are to 
indicate in the report whether the files 
were reviewed.  

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  Thereafter, the RO&IC should 
undertake any other indicated development 
deemed necessary and readjudicate the 
claim for an increased evaluation for 
post-operative lumbar disc disease with 
left sciatica.  The RO&IC should consider 
all pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities in 38 
C.F.R. Part 4 and should also determine 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, a supplemental 
statement of the case containing adequate reasons and bases 
should be issued and the veteran and his representative 
provided an opportunity to respond.  Thereafter, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO&IC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




